DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail dated Sept. 9, 2022 from Antu Xie, Reg. No. 70,329.
The application has been amended as follows: 
1.	(Currently Amended)  A computer system for reducing signal interference between a plurality of chips on a card, the computer system comprising:
	one or more memory devices storing instructions; and
	one or more processors configured to perform operations, the operations comprising:
		energizing , via a card reader device, both first and second antennas of a card, wherein:
			a first smart chip of the card is associated with a first account;
			a second smart chip of the card is associated with a second account;
			the first antenna is coupled to the first smart chip to provide contactless access to the first smart chip;
			the second antenna is coupled to the second smart chip to provide contactless access to the second smart chip and is not in electrically conductive contact with the first antenna; and
			the card comprises a radiofrequency (RF) block positioned between the first and second antennas;
		in response to the energizing of both the first and second antennas, receiving a first RF signal via the first antenna and a second RF signal via the second antenna, wherein the RF block shields the first RF signal from signal interference generated by the second antenna and shields the second RF signal from signal interference generated by the first antenna; 		
receiving a user input via the card reader device, wherein the user input indicates a user selection of an account; and
		sending data of the account to a network associated with the account such that (i) data of the first account derived from the first RF signal is sent to a network associated with the first account in response to the selected account being the first account and (ii) data of the second account derived from the second RF signal is sent to a network associated with the second account in response to the selected account being the second account.
2.	(Cancelled)  
3.	(Currently Amended)  The computer system of claim 1, wherein the card reader device comprises a near-field communication device, and wherein energizing comprises energizing with the near-field communication device.
4.	(Currently Amended)  The computer system of claim 1, wherein the network associated with the first account is a first network, and wherein the network associated with the second account is a second network different from the first network.
5.	(Currently Amended)  The computer system of claim 1, wherein sending data of the account comprises:	collecting a first set of biometric data from a user associated with the account, wherein the first set of biometric data is collected from a plurality of sources of the user;	obtaining a stored set of biometric data from the network associated with the account;	determining whether the first set of biometric data satisfies an authentication criterion based on the stored set of biometric data; and	based on the first set of biometric data satisfying the authentication criterion, sending the data of the account to the network associated with the account.
6.	(Currently Amended)  The computer system of claim 1, wherein the card reader device is part of a plurality of distributed servers, and wherein sending the data of the account to the network associated with the account comprises sending the data of the account to a server of the plurality of distributed servers, the operations further comprising storing the data of the account in a database of the plurality of distributed servers.
7.	(Currently Amended)  A non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, performs operations comprising:	energizing, via a card reader device, a first antenna and a second antenna of a card comprising:		a first smart chip coupled to the first antenna;		a second smart chip coupled to the second antenna, wherein the first antenna is not in electrically conductive contact with the second antenna; and		a radiofrequency (RF) block is positioned between the first antenna and the second antenna;	in response to the energizing of the first antenna and the second antenna, receiving a first RF signal via the first antenna and a second RF signal via the second antenna, wherein the RF block shields the first RF signal from signal interference generated by the second antenna and shields the second RF signal from signal interference generated by the first antenna;	receiving a user input indicating a selection of an account; and	sending data of the account to a network associated with the account such that (i) data of the first account derived from the first RF signal is sent to a network associated with the first account in response to the selected account being the first account and (ii) data of the second account derived from the second RF signal is sent to a network associated with the second account in response to the selected account being the second account.
8.	(Original)  The medium of claim 7, the operations further comprising obtaining an authentication message from a second computing device, wherein sending the data of the account comprises sending data of the first account in response to obtaining the authentication message.
9.	(Original)  The medium of claim 7, wherein receiving the user input comprises receiving the user input via a mobile application.
10.	(Previously Presented)  The medium of claim 7, wherein the card comprises:
	a third smart chip and a fourth smart chip;
	a third antenna coupled to the third smart chip; and
	a fourth antenna coupled to the fourth smart chip, wherein the operations further comprise: 		energizing the third antenna and the fourth antenna to receive a third RF signal and a fourth RF signal, wherein the RF block shields the third RF signal from signal interference generated by the fourth antenna and shields the fourth RF signal from signal interference generated by the third antenna.
11.	(Cancelled)  
12.	(Currently Amended)  The medium of claim 10, the operations further comprising displaying identifiers of the first account and the second account in response to receiving the third RF signal and receiving the fourth RF signal.
13.	(Currently Amended)  The medium of claim 7, wherein the user input is provided via a user device, the operations further comprising providing the user device with data stored in a local memory of the card reader device.
14.	(Original)  The medium of claim 7, wherein receiving the user input comprises receiving the user input via the Internet. 
15.	(Original)  The medium of claim 7, wherein the network associated with the account is a dedicated network associated with the account.
16.	(Currently Amended)  A method comprising:
	energizing, via a card reader device, a first antenna and a second antenna of a card comprising:		a first smart chip coupled to the first antenna;
		a second smart chip coupled to the second antenna, wherein the first antenna is not in electrically conductive contact with the second antenna; and		a radiofrequency (RF) block is positioned between the first and second antennas;	in response to the energizing of the first antenna and the second antenna, receiving a first RF signal via the first antenna and a second RF signal via the second antenna, wherein the RF block shields the first RF signal from signal interference generated by the second antenna and shields the second RF signal from signal interference generated by the first antenna;
	receiving a user input indicating a selection of an account; and
	sending data of the account to a network associated with the account such that (i) data of the first account derived from the first RF signal is sent to a network associated with the first account in response to the selected account being the first account and (ii) data of the second account derived from the second RF signal is sent to a network associated with the second account in response to the selected account being the second account.
17.	(Original)  The method of claim 16, wherein sending data of the account comprises:	obtaining, in response to receiving the user input, a first transaction amount associated with the first account and obtaining a second transaction amount associated with the second account;
	sending the first transaction amount to the network associated with the first account; and
	sending the second transaction amount to the network associated with the second account.
18.	(Original)  The method of claim 16, further comprising sending an electronic message to an electronic address of a user identified by the user input, wherein the electronic message comprises a record of a transaction associated with the account.
19.	(Original)  The method of claim 16, further comprising obtaining a confirmation message associated with the account, wherein the confirmation message indicates that a value of the account satisfies a threshold.
20.	(Currently Amended)  The method of claim 16, further comprising: 	selecting the account;	displaying an indication of the account on a display of the card reader device; and	displaying a request for a confirmation of the selection of the account on the display of the card reader device.
21.	(Previously Presented) The method of claim 16, wherein energizing the first antenna and the second antenna comprises concurrently energizing the first antenna and the second antenna.
22.	(Previously Presented) The method of claim 16, wherein receiving the first RF signal and receiving the second RF signal comprises concurrently receiving the first and second RF signals.
Allowable Subject Matter
Claims 1, 3-10, and 12-22 are allowed over the prior art of record.
					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record individually or as a combination reads on the claimed invention presented in independent claims 1, 7, and 16.  Moreover, Examiner finds Applicant’s arguments persuasive.  Thus, the claims are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693